Citation Nr: 1515810	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar strain and, if so, whether the claim should be allowed. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder and, if so, whether the claim should be allowed.  

3.  Entitlement to service connection for allergic rhinitis. 

4.  Entitlement to service connection for renal failure.  

5.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1971 to June 1972.  His DD 214 shows that he was discharged under honorable conditions and had no overseas duty.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions in August 2011 and October 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except for VA treatment (CAPRI) records.  

In the Veteran's September 2011 claim he stated he wanted special monthly compensation (SMC), and specifically stated "SMC -K award."  Subsequently, in his November 2012 notice of disagreement (NOD) he requested "SMC due to loss of use" without specifying which body part of which he had loss use.  Thereafter, in his VA Form 9, he stated referred to "Loss of Use of Creative Organ" claiming that it was due to in-service exposure to ionizing radiation from having guarded nuclear missiles.  He requested that his claim be considered under the provisions for disabilities related to in-service ionizing radiation exposure.  See generally 38 C.F.R. § 3.350(a)(1) (2014).  

Any service-connected erectile dysfunction would be rated by analogy under Diagnostic Code 7522.  A note to Diagnostic Code 7522 instructs VA to review for entitlement to SMC under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350.  However, to be entitled to SMC for loss of erectile power the Veteran must first be service-connected for loss of erectile power.  The RO has not adjudicated this issue.  Thus, the issue has been redesignated, as stated on the title page.  Also, because this matter has not been adjudicated by the RO it must be remanded for that purpose and, so, the issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED.  


FINDINGS OF FACT

1.  The March 2008 rating decision denied reopening of the claims for service connection for a low back disorder and a left knee disorder and because the Veteran was notified thereof by letter that same month but he did not appeal, that rating decision is final.  

2.  New and material has been received which establishes a reasonable possibility of substantiating the claims for service connection for a low back disorder and a left knee disorder.  

3.  A lumbar strain or other lumbar disability is not demonstrated to be due to an in-service injury, event or disease and lumbar degenerative arthritis first manifested many years after service.  

4.   A left knee disability is not demonstrated to be due to an in-service injury, event or disease and left knee degenerative arthritis first manifested many years after service.

5.  The Veteran's current allergic rhinitis is unrelated to an acute episode of rhinitis during military service.  

6.  Chronic renal failure first manifested decades after military service and is unrelated to any in-service event, including exposure to ionizing radiation.  



CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying reopening of the claims for service connection for a low back disorder and a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claims for service connection for a low back disorder and a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for a lumbar strain are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

5.  The criteria for service connection for chronic renal failure are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letters in August 2011 and October 2012 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2011 letter informed the Veteran of the reasons for the past denials of service connection for disorders of the lumbar spine and left knee.  In Kent v. Nicholson, 20 Vet. App. 1 (2006) it was held that in a new and material evidence claim, the VCAA notice must include also the reason(s) for a prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  But, a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran's service treatment records (STRs) are on file.  In January 2010 the Veteran was provided, at his request, copies of his STRs and, since, then he had submitted duplicates thereof.  Some of the Veteran's postservice private clinical records have been obtained and he has been notified of those which could not be obtained.  

The Veteran declined the opportunity to testify in support of his claims.  Private clinical records and his VA treatment records have been obtained.  

VA nexus opinions were obtained in this case in January 2013 as to the claims for service connection for lumbar spine and left knee disorders as well as allergic rhinitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. § 3.159(c)(4)(iii).  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

However, no VA examination has been conducted for a nexus opinion as to the claim for service connection for renal failure.  This is because a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, nothing links the Veteran's current renal failure, which first manifested decades after service, to military service other than the mere lay assertion that it is due to ionizing radiation.  However, he does not have renal cancer or any disease presumptively due to in-service ionizing radiation exposure and his lay assertion of causation is not sufficient to indicate that there is a nexus for the purpose of obtaining a VA nexus opinion.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Procedural History

Historically, a September 2004 rating decision denied service connection for a back disorder and a left knee disorder, of which the Veteran was notified by letter that month and which he did not appeal.  In a March 2008 rating decision, reopening of those claims was denied because new and material evidence had not been submitted.  The Veteran was notified of that March 2008 decision by letter that same month but he did not appeal that decision and, thus, it became final.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014).  

Following the March 2008 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the March 2008 rating decision.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  

The Veteran applied to reopen the previously denied claims in March 2010.  The August 2011 rating decision which is appealed found that new and material evidence had not been submitted to reopen the claims.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As to claims to reopen received on or after August 29, 2001, it shall be reopened if "new and material" evidence is received, i.e., "new" if it was not of previously of record and "material" in that it relates to an unestablished fact needed for claim substantiation.  It may not be either cumulative or redundant of earlier evidence and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  However, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

Evidence Previously on File

The June 1971 examination for service entrance was negative.  

In August 1971 the Veteran complained of a backache and several days later he was noted to have muscle spasm.  Also in that month he complained of a runny nose and the impression was rhinitis.  In December 1971 he was noted to have many somatic complaints and the assessment was an adjustment reaction.  

In December 1971 the Veteran was in a motor vehicle accident (MVA) and was treated for a contused left ankle.  X-rays revealed mild scoliosis of the mid-lumbar spine with convexity to the right.  

In January 1972 the Veteran complained of severe back pain shooting up and down his spine which was unrelated to activity.  On examination he had marked discomfort on light palpation of the skin over the paravertebral muscles and deep palpation caused giving way of the knees.  There were non-organic sensory deficits both in both legs.  X-rays of the lumbar spine were normal.  The impression was psychogenic regional pain.  No organic cause was found for the complaints but multiple facts on examination and in his history suggested that he was grossly emotionally unstable.  

A March 1973 Dental History noted that the Veteran was not allergic to any drugs, food, materials or pollen.  

The May 1972 examination for service separation was negative; but, it was noted that the Veteran reported having low and mid back pain and aches at times since he was seen by physicians in September 1971.  

In the Veteran's original claim for VA compensation, received in April 2004, he claimed service connection for, in part, disabilities of the back and left knee as having begun in December 1971.  

The Veteran underwent private hospitalization in January 1989 for the new onset of diabetes mellitus.  

A November 1993 private clinical record shows that the Veteran sustained a work-related mid and low back injury.  It was noted that he had previously injured his back in a MVA in 1991 and was treated for 9 months and it had resolved satisfactorily.  A September 1993 lumbar CT scan revealed mild scoliosis and degenerative spur formation but was otherwise negative.  He was treated for another postservice work-related back injury which he sustained in June 1994, and a July 1994 treatment record indicated that the 1993 back injury had resolved.  He complained of back pain following an MVA in January 1996.  He injured his mid and low back yet again in January 1997 and an EMG revealed diabetic neuropathy which was unrelated to the injury, and an MRI revealed disc desiccation which was unrelated to the injury.  Another clinical record in January 1997 indicated that he had been insulin dependent since 1989.  He sustained yet another worker-related injury in September 1998 following which his complaints included low back pain.  

A September 1998 psychotherapy evaluation report indicates that the Veteran reported having served in Vietnam and although not in combat he had lost several friends in Vietnam.  

Additional Evidence

The additional evidence since the March 2008 rating decision includes VA outpatient treatment (VAOPT) records.  These include a September 2008 report of X-rays which revealed degenerative arthritic changes in the left knee and in the lumbar spine. 

VAOPT records show that in August 2005 it was noted that the Veteran had allergic rhinitis and had a poor response to Claritin.  When evaluated for diabetes in October 2010 the assessments included chronic renal failure.  

A March 2011 private clinical record demonstrates that the Veteran has end-stage renal disease secondary to diabetic nephropathy.  

An August 2011 statement from Dr. P. R. shows that the Veteran had been on dialysis since March 2011, and was being treated for chronic renal failure which required dialysis three times weekly.  

In November 2013 a VA medical opinion was obtained and it was stated that it was less likely than not that the Veteran's allergic rhinitis was incurred in or caused by any in-service injury, event or illness.  The rationale was that the STRs revealed only a single documentation, in 1971, of acute rhinitis.  

In November 2013 a VA medical opinions were obtained and it was stated that it was less likely than not that the Veteran's degenerative arthritis of the left knee and degenerative arthritis of the lumbar spine were incurred in or caused by any in-service injury, event or illness.  The rationale was that it was more likely than not that the left knee and the lumbar spine disabilities were due to chronic degenerative changes associated with aging.  Also, as to the lumbar spine disability, the STRs revealed a clinical note, in January 1972, of a diagnosis of non-organic psychogenic low back pain following a December 1971 MVA.  

Reopening the Claims for Service Connection for a Lumbar Strain and a Left Knee Disorder

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) it was held that in the reopening context obtaining a VA medical nexus opinion constituted a "de facto reopening" of the claim.  Thus, the Board finds that by obtaining VA nexus opinions in 2013 the RO performed a de facto reopening of the claims for service connection for a lumbar strain and a left knee disorder.  

Generally, upon reopening a claim is remanded to the RO for de novo adjudication.  However, in this case, it is clear that following the VA examinations in 2013 the RO did, in fact, adjudicate these claims on a de novo basis in the March 2013 Statement of the Case (SOC).  An SOC is an adjudication of a claim.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, no further development has been requested and no additional development is deemed to be warranted.  Accordingly, the Board will proceed to adjudicate these claims on the merits on a de novo basis because there is no prejudice to the Veteran.  

Unlike in the reopening context, in the de novo adjudication of the service connection claims the competence, credibility and probative value of the evidence must be weighed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Lumbar Strain

Although the STRs reveal that the Veteran had complaints related to his low back after a 1971 MVA, the subsequent in-service clinical records show that his somatic complaints were psychogenic in origin.  Specifically, after an examination he was found to have, essentially, exaggerated complaints and non-organic sensory deficits in both legs.  No organic cause was found for the complaints and the diagnosis was psychogenic regional pain.  In other words, musculoskeletal pathology of the lumbosacral spine was not confirmed.  Also, while X-rays in December 1971 revealed mild scoliosis, X-rays at the time of the subsequent examination in January 1972 were normal.  

In sum, the STRs are negative for a chronic low back disorder and the Veteran's complaint of continued low back pain were simply in keeping with the diagnosed psychogenic regional pain.  

Following service, from 1991 to 1998, the Veteran had six low back injuries, at least two of which were in MVAs and three were work-related.  Significantly, following the 1993 work-related injury a private clinical note indicated that residuals of that injury had resolved.  Moreover, a CT scan in 1993 found no more than the mild scoliosis which had been detected, and was of the same degree, i.e., mild, during service but, for the first time, degenerative lumbosacral changes were found and this was at a time 20 years after the end of the Veteran's military service.  

Similarly, the disc desiccation revealed by a 1997 MRI was specifically noted not to be related to a low back injury that same year, as were findings of diabetic neuropathy, revealed by a 1997 EMG.  

Accordingly, the Board finds that the evidence does not establish that the Veteran had a "chronic" low back disability, including arthritis, during active service.  

To the extent that the Veteran implicitly argues that he had continuously had low back symptoms since service, the Board finds that such statements are lacking in credibility.  First, while he was treated over a period of almost a decade, in the 1990s, the private clinical records of such treatment, relating to a half-dozen postservice low back injuries, contain no history of the Veteran's having had a pre-existing chronic low back disability which dated back to his military service.  It would be expected that in recording the Veteran's history, as it was in fact recorded on multiple occasions in the 1990s, that some mention would have been made of a chronic low back disability stemming from an in-service injury.  However, virtually none of the postservice private clinical records recorded any such history.  Second, the Board finds that the Veteran is an unreliable historian.  As noted, the Veteran at one time reported, during a psychological evaluation, that he had lost friends during his service in Vietnam.  However, the fact is that the Veteran never served outside of the continental United States.  

Also, if the Veteran had had chronic low back disability it would be expected that he would have filed a claim for VA compensation prior to 2004, rather than waiting until after he sustained numerous postservice injuries.  

Thus, the probative value of the Veteran's statements of having continuous low back symptoms since service is so diminished as to fail to rebut the medical conclusion of the recent VA examiner that the Veteran's current low back disability, diagnosed as lumbar spine degenerative arthritis, was less likely than not incurred in or caused by any in-service injury, event or illness but, rather, was more likely than not due to chronic degenerative changes associated with aging.  

Accordingly, the greater weight of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran and service connection for low back disability is not warranted.  

Left Knee Disorder

The STRs are negative for symptoms, symptoms, complaint, history, treatment or evaluation of left knee disability.  Although the Veteran did injure his left ankle in a 1971 MVA, there are no clinical records thereafter which suggests that he had any left knee problems stemming from that accident.  While he did have some giving way of the knees on an examination with respect to possible low back disability, this was noted to be a non-organic response which was psychogenic in origin.  Stated in other terms, no musculoskeletal pathology of the left knee was found during active service.  Likewise, he had no complaint relative to his knees at service discharge.  

Actual left knee pathology is not shown prior to the radiological documentation of degenerative changes in 2008, more than three decades after military service.  

To the extent that the Veteran implicitly argues that he continuously had had left knee symptoms since service, the Board finds that such statements are lacking in credibility.  First, while he was treated over a period of almost a decade, in the 1990s, for a low back disability, the private clinical records contain no history of the Veteran's having had a left knee disability, much less left knee disability which dated back to his military service.  It would be expected that in recording the Veteran's history, as it was in fact recorded on multiple occasions in the 1990s, that some mention would have been made of a chronic left knee disability stemming from an in-service injury.  However, virtually none of the postservice private clinical records recorded any such history.  Second, again the Board finds that the Veteran is an unreliable historian because of his falsely reported history of having served in Vietnam.  

Thus, the probative value of the Veteran's statements of having continuous left knee symptoms since service is so diminished as to fail to rebut the medical conclusion of the recent VA examiner that the Veteran's current left knee disability, diagnosed as degenerative arthritis, was less likely than not incurred in or caused by any in-service injury, event or illness but, rather, was more likely than not due to chronic degenerative changes associated with aging.  

Accordingly, the greater weight of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran and service connection for left knee disability is not warranted.  

Allergic Rhinitis

The Veteran did have a single and isolated episode of rhinitis during service.  No etiology was reported and the STRs do not show that he had any allergies.  Rather, a dental clinical history noted that he denied having any allergies.  

The earliest postservice clinical record of the Veteran's having allergic rhinitis does not antedate VAOPT records in 2005, more than three decades after military service.  

For the reasons iterated above, the Board finds that the Veteran's assertion of continuous allergic rhinitis since service to be lacking in credibility and, so, also lacking in such probative value as to outweigh the 2013 VA medical opinion that it was less likely than not that the Veteran's allergic rhinitis was incurred in or caused by any in-service injury, event or illness, in light of the single, and so acute, episode during service of rhinitis.  

Accordingly, the greater weight of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran and service connection for allergic rhinitis is not warranted.  


Renal Failure

The Veteran contends that his current renal failure, first shown decades after service, is due to his exposure to ionizing radiation in the course of duties in service working around nuclear weapons with exposure to ionizing radiation.  

Based on the Veteran's MOS as a security policeman at Minot Air Force Base in North Dakota, a site at which nuclear missiles were kept, the Board concedes that the Veteran was most likely exposed to ionizing radiation during his military service.  

Absent affirmative evidence to the contrary, certain diseases shall be service-connected if they become manifest in a radiation-exposed veteran even if there is no evidence the disease during the period of service.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 3.307, 3.309.  The list of diseases does not include renal failure.  Thus, presumptive service connection on this basis is not warranted.

Although the presumptive service connection provisions regarding diseases specific to radiation-exposed veterans do not apply, consideration must be given to whether the Veteran's claim falls within the bounds of the procedural development of 38 C.F.R. § 3.311.  Those provisions apply to claims based on exposure to ionizing radiation.  In all claims in which it is established that a radiogenic disease became manifest after service, and it is contended the disease is the result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).  Under 38 C.F.R. § 3.311(b)(2) the listed radiogenic diseases include kidney cancer; however there is no evidence of this type of cancer in the Veteran.   

Nonetheless, if a claim is based on a disease other than one of those listed, VA shall consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(d).  Additionally, a claimant is not precluded from proving that a veteran has a disability as a result of in-service exposure to ionizing radiation despite the fact that the claimed disability is not a listed radiogenic disease.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed.Cir. 1994).   

The Veteran has not cited or submitted competent scientific or medical literature supportive of any link between ionizing radiation exposure and his claimed renal failure.  38 C.F.R. § 3.311(i)(4).  Also, the Veteran has not submitted medical opinion evidence to support a causal link between service (to include ionizing radiation exposure in service) and the claimed renal failure, to potentially support service connection on that basis.  See Combee v. Brown, 34 F.3d 1039, 1043 - 44 (Fed. Cir. 1994).  Accordingly, there has been no development of this case under the guidelines within 38 C.F.R. § 3.311, such as obtaining a dose estimate as to possible or potential ionizing radiation exposure or a medical opinion regarding any possible nexus between in-service exposure to ionizing radiation and the claimed renal failure.  

Effectively, the only evidence regarding possible in-service exposure to ionizing radiation and the development of the claimed renal failure are the Veteran's own unsupported lay statements in which he speculates that such exposure caused the claimed disability.  Implicitly, he asserts that this is the case because there is no other possible cause or etiology of the claimed renal failure.  However, the possible cause(s) or etiology(ies) of the claimed renal failure is not capable of mere causal lay observation.  Thus, the Veteran's lay speculation is not competent evidence that ionizing radiation during service caused the manifestation or development many years after service of the claimed renal failure.  Rather, this requires medical expertise which a layman does not generally possess.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (restating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.) (quoting Jandreau, 492 F.3d at 1377); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

VA treatment records show that the Veteran now has chronic renal failure and requires dialysis.  However, renal failure is not shown prior to the onset of the Veteran's nonservice-connected diabetes mellitus in 1989.  In fact, the evidence shows that the renal failure has been diagnostically classified as being due to diabetic nephropathy.  In other words, the Veteran's renal failure is due to nonservice-connected diabetes mellitus which itself is unrelated to military service.  There is no competent medical or lay evidence linking any in-service ionizing radiation exposure to renal failure.  

Accordingly, service connection is not warranted for renal failure on the basis of any in-service ionizing radiation exposure.  However, there remains the question of whether service connection is warranted under other legal principles governing claims for service connection, as discussed below.  See Combee, 34 F.3d 1044 (Fed. Cir. 1994).  

There is nothing linking the Veteran's renal failure, which first manifested decades after service, to his military service other than his own lay speculation which is simply not competent evidence because he lacks the medical education, training, and expertise required to offer such an expert opinion.  The competent medical evidence affirmatively establishes that his renal failure is due to nonservice-connected diabetes mellitus which is of postservice origin.  

Accordingly, service connection for renal failure is not warranted.  In reaching this determination, the Board finds that the preponderance of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran.  


ORDER

The application to reopen the claims for service connection for a lumbar strain and a left knee disorder is granted and to this extent only the claim is granted.  

Entitlement to service connection for a lumbar strain is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlment to service connection for allergic rhinitis is denied

Entitlement to service connection for chronic renal failure is denied.  


REMAND

"[M]ale Veterans with service connected penile deformity and loss of erectile power receive a 20 percent disability evaluation under diagnostic code 7522 and are eligible for special monthly compensation.  In cases where there is no penile deformity present, but there is service connected loss of erectile power, VA's policy is to evaluate male Veterans analogous to diagnostic code 7522, assigning a 0 percent rating.  Eligibility for special monthly compensation due to loss of use of a creative organ (SMC-K) is also considered.  See 38 CFR 4.20 and 4.115b, Diagnostic Code 7522."  80 Fed.Reg.10637, 10639-40 (Feb. 27, 2015).  

The Veteran initially claimed SMC for loss of erectile power.  However, to be entitled to such SMC he must first be service-connected for loss of erectile power.  This matter has not been adjudicated by the RO and, so, must be remanded for initial adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to specify the grounds upon which he is requesting service connection for erectile dysfunction, i.e., whether such disability was incurred in or aggravated during service, to include whether he is claiming any such disability as being due to in-service ionizing radiation exposure.  

The Veteran should be provide appropriate VCAA notice as to the claim for service connection for loss of erectile power and informed that he may submit evidence or information in support thereof or request the assistance of VA in obtaining such evidence or information.  

2.  Thereafter, ensure any further development which is warranted and then adjudicate the claim de novo.  

3.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide them with the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


